DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
• The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
• This action is responsive to the following communication: an amendment filed on 2/3/2021.
• Claims 33-41, 43-46, 48-52 are currently pending; claims 1-32, 42, 47 have been canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33, 36, 37, 38, 39, 41, 41, 43, 46, 47, 48, 49, 50, 51 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 20150302855) in view of Secker-Walker et al (US 9818407).
Regarding claim 33, Kim discloses a method of processing a signal representing speech, the method comprising: receiving a signal (fig. 5); continuously buffering (fig. 3) the received signal, for a period of time (fig. 6) longer than an expected duration of a predetermined pass phrase (fig. 8, 12); monitoring the received signal to detect the presence of speech (speech, figs. 5, 6, 8,  12); and on detecting the presence of speech in the received signal, attempting to detect the predetermined pass phrase (figs. 5, 6, 8, 12, pars. 6-8, 24-28)in the content of the buffer.
Kim teaches methods of continuously buffering of input data after detecting activation keywords (fig. 6), but fails to teach and/or suggest while continuously buffering the received data, monitoring the received data to detect presence of speech and continuously buffering the received 
Secker-Walker, in the same field of endeavor for speech processing, teaches methods/steps of detecting presence of speech data and/or keywords activation while buffering input data (figs. 2, 3, cols. 5-7 teaches method/steps of continuously monitoring/buffering audio input and to detect presence of speech/wake-words) and continuously buffering (col. 5, lines 11-25) the received signal for a second period of time, wherein the second period of time is longer than the first  period of time (speech input time after detection is longer than the time prior to wake-word detection, wherein speech input time can varies, cols. 5-7, e.g. input speech command can varies from one sentence to multiple sentences that requires longer time). 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made by modifying speech processing of Kim to include steps/methods of continuously buffering the received data, monitoring the received data to detect presence of speech as taught by Secker-Walker enables proactive alerting by the local device of the speech recognition resources on the server permits early validation of wakewords by the server as detected by the local device (col. 5, lines 11-35).
Therefore, it would have been obvious to combine Kim with Secker-Walker to obtain the invention as specified in claim 1.

Regarding claim 36, Kim further discloses the method according to claim 33, comprising receiving the signal from a microphone (par. 30).

Regarding claim 37, Kim further discloses the method according to claim 33, comprising:
receiving signals from a plurality of microphones (par. 30); selecting a signal from one of said plurality of microphones (figs. 5-8); and continuously buffering (fig. 3, par. 32 )the selected received signal.


Regarding claim 38, Kim further discloses the method according to claim 37, comprising: receiving analog signals (fig. 1, par. 24) from said plurality of microphones; converting (par. 99) 

Regarding claim 39, Kim further discloses the method according to claim 37, when performed in a mobile phone, the method comprising: when the signals from the plurality of microphones comprise a signal from a headset (par. 95) having a connection to the mobile phone (fig. 1), selecting said signal from the headset.

Regarding claim 41, Kim further discloses the method according to claim 33, further comprising: on detecting the predetermined pass phrase in the content of the buffer, performing speaker recognition (verification unit, fig. 4, par. 48) to determine whether the predetermined pass phrase was spoken by an enrolled speaker.

Regarding claims 43, 46, 48, 49, 50, 51 recite limitations that are similar and in the same scope of invention as to those in claims 33, 36, 37, 38, 39, 41, 42 above and/or combination thereof; therefore, claims 43, 46, 48, 49, 50, 51 are rejected for the same rejection rationale/basis as described in claims 33, 36, 37, 38, 39, 41, 42 above and/or combination thereof.

Claims 34, 35, 40, 44, 45, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Kim/Secker-Walker as described in claims 33, 36, 37, 38, 39, 41, 41, 43, 46, 47, 48, 49, 50, 51 above and in view of Gunn et al (US 20140278443) and further in view of Liu et al (US 201501620202).
Regarding claims 34, 35, 40, 44, 45, and 52, combinations of Kim/Secker-Walker fail to teach and/or suggest buffering the received signal for a period of time in a range of 2-10 seconds, FIFO buffering, and determine whether at least one of plurality of microphones is occluded and to select a signal from one of plurality of microphones that has been determined not to be occluded.
Gunn, in the same field of endeavor for speech processing, teaches a well-known example of buffering the received signal for a period of time in a range of 2-10 seconds (par. 41), buffering (par.19), and determine whether at least one of plurality of microphones is occluded (determine/select which microphone to receive speech input, par. 26) and to select a signal from one of plurality of microphones that has been determined not to be occluded (pars. 26, 32).

Liu, in the same field of endeavor for speech processing, teaches a well-known example of FIFO buffer (par. 23).
It would have been obvious to combine all the references to achieve the claimed features/limitations in order to improve the speech processing.


Response to Arguments
• Applicant’s arguments, see pages 7-10 , filed 2/3/2021, with respect to claims 33, 43, and 48 have been fully considered and are persuasive.  The cited prior art rejection of said claims has been withdrawn. A new ground of rejection is herein incorporated using previous cited prior arts of record. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIERRY L PHAM whose telephone number is (571)272-7439.  The examiner can normally be reached on M-F, 11-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/THIERRY L PHAM/Primary Examiner, Art Unit 2674